Dismissed and Memorandum Opinion filed August 1, 2019




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00441-CV

                        ELEAZAR BALLI, Appellant
                                       V.
            CLUTE POLICE DEPARTMENT, ET AL, Appellees

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 99967-I

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed May 20, 2019. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties
and claims, the orders remain interlocutory and unappealable until final judgment
is rendered unless a statutory exception applies. Bally Total Fitness Corp. v.
Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). Because the order signed by the
trial court on May 20, 2019 does not dispose of all claims of all the parties to the
underlying proceeding, it is not a final and appealable judgment and we lack
appellate jurisdiction.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM




Panel consists of Justices Wise, Jewell, and Hassan.




                                         2